UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1510



SILVIA G. SINGLETON,

                                               Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-03-3242-3)


Submitted:   December 16, 2004            Decided:   December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Silvia G. Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Silvia G. Singleton appeals from the district court’s

order dismissing her civil action against the Social Security

Administration.   Our review of the record and the district court’s

opinion adopting the magistrate judge’s recommendation discloses no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Singleton v. Social Security Admin., No.

CA-03-3242-3 (D.S.C. Mar. 24, 2004).    We deny Singleton’s motion

for preparation of a transcript at government expense and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -